DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. (U.S. Pub. No. 2006/0169989 A1).
Regarding claim 27, Bhattacharya discloses a stretchable display device, comprising:
a display area including a plurality of stretchable display units (FIG. 6A: 12, see paragraph 0103 and 0084);
a stretchable peripheral area extending primarily in a first direction from the display area, the stretchable peripheral area including a plurality of stretchable peripheral units (FIG. 6A: 10, 
a stretchable buffer area disposed between the display area and the stretchable peripheral area, the stretchable buffer area including a plurality of stretchable buffer units (FIG. 6A: 13, see paragraph 0103), each of the stretchable buffer units each having a shape different from each of the stretchable display units (FIG. 6A: each unit 13 has a rectangular shape whereas each unit 12 has the shape of a rectangle with an extending portion) and each of the stretchable peripheral units (FIG. 6A: 13 has different shape than 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (U.S. Pub. No. 2006/0169989 A1) in view of Li (U.S. Pub. No. 2020/0243778 A1).
Regarding claim 33, Bhattacharya is silent in regards to the stretchable buffer units are configured to disperse stress between the display area and the stretchable peripheral area.
Li discloses to the stretchable buffer units are configured to disperse stress between the display area and the stretchable peripheral area (see paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Li to the teachings of Bhattacharya so as to ensure no breakage of the wires occurs (see paragraph 0047).
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed because a search of the prior art does not teach nor render obvious a stretchable buffer area disposed between the display area and the stretchable first peripheral area, the stretchable buffer area Including a plurality of stretchable buffer units, the stretchable buffer units each including a plurality of second islands, a plurality of second cut-out grooves formed between the second islands, a plurality of second lines respectively connected to the second islands, and a plurality of second opening portions formed between the second lines, in combination with the other limitations of claim 1.
Claims 16-26 are allowed because a search of the prior art does not teach nor render obvious a stretchable buffer area disposed between the display area and the stretchable first peripheral area, the stretchable buffer area including a plurality of stretchable buffer units, the stretchable buffer units each including a plurality of second islands, a plurality of second bridges connecting the second islands, a plurality of second lines-respectively connected to the second islands, and a plurality of second connecting portions connecting the second lines, in combination with the other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 28-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819